Cook, J.,
delivered the opinion of the court.
Appellant was indicted for the crime of adultery and convicted in the circuit court of Claiborne county. We have carefully examined the record in this case, and we find no evidence upon which the jury’s verdict can he sustained. There is very little evidence upon which to found a suspicion that appellant was guilty of a single act of sexual intercourse, much less of habitual intercourse. In fact, it seems to us that there is nothing in the record to justify even a suspicion that the parties involved in this controversy were guilty of any violation of the law of the state or of good morals.
The case is reversed, and judgment here discharging the defendant.

Reversed.